


Exhibit 10.5
Contract  #3147
AMENDED AND RESTATED
STORAGE SERVICE AGREEMENT
FOR RATE SCHEDULE FSS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY


This STORAGE SERVICE AGREEMENT, hereinafter referred to as "Agreement," made and
entered into by and between CenterPoint Energy - Mississippi River Transmission
Corporation, a Delaware corporation, hereinafter called "MRT," and Laclede Gas
Company, a Missouri corporation, hereinafter called "Customer."


In consideration of the mutual covenants herein contained, the parties hereto
agree that MRT shall provide natural gas storage service for Customer, on a firm
basis, and Customer shall furnish, or cause to be furnished, to MRT natural gas
for such storage during the term hereof, at the rates and on the terms and
conditions hereinafter provided.


1)
TERM*
         
Effective Date:
Originally May 1, 2002, as amended and restated effective April 1, 2008   
Primary Term End Date:
April 30, 2013
         
*     Pursuant to Section 2.7, Rate Schedule FSS, MRT and Customer have agreed
to an Effective Date and a Primary Term End Date other than the
       beginning of the injection season and the end of the withdrawal season,
respectively.
         
Evergreen?
Yes  [ X ]          No  [    ]
     
After Primary Term End Date, this Agreement shall continue to be in effect
unless and until terminated by either MRT or Customer by written notice or
electronically via the Internet as permitted or requested by MRT, to the other
delivered at least one (1) year prior to the date of intended termination.
       
2)
QUANTITIES
           
Maximum Stored Quantity
(MSQ):                                                      23,550,243 Dth
 
(Based on a heat content of 1,020 Btu per Cubic Foot)
         
Maximum Daily Withdrawal Quantity
(MDWQ):                                        410,231 Dth
       
3)
RATE
         
Service hereunder shall be provided pursuant to Rate Schedule FSS.  Customer
shall pay, or cause to be paid, to MRT each month for all services provided
hereunder the maximum applicable rate and any other charges specified in MRT's
FERC Gas Tariff, Third Revised Volume No. 1, as on file and in effect from time
to time, for services rendered hereunder, unless otherwise agreed (either in
writing or electronically via the Internet as required by MRT) by MRT and
Customer in an Exhibit A, or other format provided for in the Tariff, in effect
during the term of this Agreement or in a capacity release award.
       
5)
ADDRESSES
         
For Notices to Customer:
For Bills to Customer:
 
Laclede Gas Company
Laclede Gas Company
 
Attn:  Steven F. Mathews
Attn: Gas Accounting
 
720 Olive Street
720 Olive Street, 13th  Floor
 
St. Louis, MO 63101
St. Louis, MO 63101
 
Telephone:  (314) 516-8585
Telephone:  (314) 516-8595
 
Facsimile:    (314) 421-1979
Facsimile:    (314) 241-2278
 
E-Mail:  smathews@lacledegas.com
         
For Notices to MRT:
For Payments to MRT:
 
1600 S. Brentwood Blvd., Suite 590
P.O. Box 203293
 
St. Louis, MO 63144
Houston, TX 77216-3293
 
Facsimile:  (314) 991-7600
 

 
Page 1 of 4
 
 
 
 
Contract #3147
AMENDED AND RESTATED
STORAGE SERVICE AGREEMENT
FOR RATE SCHEDULE FSS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY








   
For Wire Transfer Payment to MRT:
 
MRT Nominations (other than electronic):
Mississippi River Transmission
 
Client Services
Chase Bank of Texas
 
Facsimile:  (318) 429-3298
ABA No. 113000609
   
Account No.
 
MRT Pipeline Operations:
   
System Control Department
   
1600 S. Brentwood Blvd., Suite 590
   
St. Louis, MO 63144
   
Telephone: (314) 991-9900
   
E-Mail:  mrtconsole@centerpointenergy.com
 




 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the last date
shown below.





CENTERPOINT ENERGY - MISSISSIPPI RIVER
LACLEDE GAS COMPANY
 
TRANSMISSION CORPORATION
                               
By:
/s/ Robert Trost
 
By:
/s/ Kenneth J. Neises
 
Name
Robert Trost
 
Name:
Kenneth J. Neises
 
Title
Division Vice President – Marketing MRT
 
Title:
Executive Vice President
             
Date:
March 18, 2008
 
Date:
March 18, 2008
             










Page 2 of 4
 
 
 
 
Contract #3147
AMENDED AND RESTATED
STORAGE SERVICE AGREEMENT
FOR RATE SCHEDULE FSS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY



GENERAL TERMS AND CONDITIONS


1)
Upon termination hereof for whatever reason, Customer agrees to stop delivering
gas to MRT for storage hereunder.  In addition, upon termination of this
Agreement, Customer agrees that it will thereafter make no further demand for
service hereunder and MRT agrees that it will make no further demand for the
continuation of services or any payment related thereto, other than payments
which are due with respect to any services previously provided.  Customer agrees
to cooperate with and assist MRT in obtaining whatever regulatory approvals and
authorizations, if any, as are necessary or appropriate in view of such
termination and abandonment of service hereunder.
   
2)
Termination of this Agreement shall not relieve either party of any obligation
that might otherwise exist to correct any volume imbalance hereunder (including
withdrawal of stored quantities) nor relieve Customer of its obligation to pay
any monies due hereunder to MRT.
   
3)
In accordance with the terms and conditions of Section 17 of the General Terms
and Conditions of MRT's FERC Gas Tariff, Third Revised Volume No. 1 (General
Terms and Conditions), if Customer fails to pay within thirty (30) days after
payment is due all of the amount of any bill for service rendered by MRT
hereunder, MRT, upon ten (10) days' written notice to Customer, may suspend
further injections and/or withdrawals of gas until such past due amount is paid,
or satisfactory credit arrangements have been made in accordance with Section 5
of the General Terms and Conditions.  If Customer fails to pay or make
satisfactory credit arrangements within such ten (10) day notice period, MRT, in
addition to any other remedy it may have hereunder, may, upon thirty (30) days'
written notice to Customer, terminate this Agreement and cease further
injections and/or withdrawals of gas on behalf of Customer.
   
4)
Service hereunder shall be provided pursuant to Rate Schedule FSS of MRT's FERC
Gas Tariff, Third Revised Volume No. 1.  Customer will provide Fuel Use and
LUFG.
   
5)
This Agreement shall be subject to the provisions of the applicable rate
schedule as well as the General Terms and Conditions set forth in MRT's Tariff,
as on file and in effect from time to time, and such provisions are incorporated
herein by this reference.  Any curtailment of storage service hereunder shall be
in accordance with the priorities set out in MRT's General Terms and
Conditions.  To the extent not inconsistent with effective law, MRT shall have
the right to determine the priority and/or scheduling of the storage service
under this Agreement and to revise the priority and/or scheduling of this
storage service from time to time.
   
6)
MRT shall have the right at any time and from time to time to file and place
into effect unilateral changes or modifications in the rates and charges, and
other terms and conditions of service hereunder, as set forth in the applicable
rate schedule and in the General Terms and Conditions, in accordance with the
Natural Gas Act or other applicable law.
   
7)
In the event that MRT places on file with the Commission another rate schedule
which may be applicable to service rendered hereunder, then MRT, at its option,
may, from and after the effective date of such rate schedule, utilize such rate
schedule in the performance of this Agreement.  Such rate schedule or
superseding rate schedule(s) and any revisions thereof which shall be filed and
become effective shall apply to and be a part of this Agreement.  MRT shall have
the right to propose, file and make effective with the Commission, or other body
having jurisdiction, changes and revisions of any effective rate schedule(s)
and/or General Terms and Conditions, or to propose, file, and make effective
superseding rate schedules and/or General Terms and Conditions, for the purpose
of changing the rates, charges, and other provisions thereof effective as to
Customer.
   
8)
Except as provided in this paragraph, this Agreement shall not be assigned by
Customer in whole or in part without MRT’s prior written or electronic consent,
which consent shall not be unreasonably withheld.  Customers under Rate Schedule
FSS may release their capacity consistent with the terms and conditions of the
applicable rate schedule and the General Terms and Conditions of MRT’s
Tariff.  Additionally, Customer may request that MRT consent to Customer’s
assignment of this Agreement, in whole, to an entity affiliated with
Customer.  For firm contracts, MRT will only consent to assignment of the
contract to a Customer’s affiliate, subject to the assignee’s satisfaction of
the criteria in Section 5.4(k), GT&C, in the situation in which, after Customer
obtains the contract, a corporate reorganization results in a transfer to an
affiliate of the function for which the capacity was obtained.  Any entity that
succeeds by purchase, merger, consolidation or otherwise to the properties of
Customer, substantially as an entirety, shall be entitled to the rights and
shall be subject to the obligations of its predecessors in title under this
Agreement.  Subject to the above, the respective rights and obligations of the
parties under this Agreement shall extend to and be binding upon their heirs,
successors, assigns and legal representatives.  In addition to all
other  rights  and  remedies, MRT may terminate the Agreement immediately if it
is assigned by Customer without MRT’s consent, whether




Page 3 of 4
 
 
 
 
Contract #3147
AMENDED AND RESTATED
STORAGE SERVICE AGREEMENT
FOR RATE SCHEDULE FSS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY


GENERAL TERMS AND CONDITIONS
(Continued)




 
the assignment or contract be voluntary or by operation of law or
otherwise.  Subject to the above, the respective rights and obligations of the
parties under the Agreement shall extend to and be binding upon their heirs,
successors, assigns and legal representatives.
   
9)
Any notice, statement, or bill provided for in this Agreement shall be in
writing, or if MRT’s Tariff requires, via electronic means and shall be
considered as duly delivered when hand-delivered, telecopied, or when received
by the other party if mailed by United States mail, postage prepaid, to the
addresses specified herein (unless and until either party notifies the other, in
writing, of a change in its address).
   
10)
Each party shall notify the other in writing of the name, address, telephone
number and telecopy number and e-mail address of the person or persons who shall
have authority to act for such party in connection with this Agreement, and
operating notices shall thereafter be served upon such person or persons.
   
11)
This Agreement constitutes the entire agreement between the parties and no
waiver, representation or agreement, oral or otherwise, shall affect the subject
matter hereof unless and until such waiver, representation or agreement is
reduced to writing (or, if MRT permits or requires, otherwise memorialized via
electronic means) and executed by authorized representatives of the parties.  No
waiver by either Customer or MRT of any one or more defaults by the other in
performance of any of the provisions of the Agreement shall operate or be
construed as a waiver of any other existing or future default or defaults,
whether of a like or of a different character.
   
12)
THE INTERPRETATION AND PERFORMANCE OF THE AGREEMENT SHALL BE IN ACCORDANCE WITH
THE LAWS OF MISSOURI, EXCLUDING CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION.
   
13)
Exhibit A attached hereto is incorporated into the Agreement in its entirety.
   
14)
This Agreement amends and restates the currently effective Storage Service
Agreement between the parties.
   
15)
Pursuant to Section 5.1(a), Rate Schedule NNT, of MRT’s Tariff, Customer shall
have the option to reduce its FSS capacity in proportion to Customer’s reduction
of the MDQ under FTS Contract  3310, Section 18 of the General Terms and
Conditions, between MRT and Customer.  Customer must exercise its option within
thirty (30) days after service commences to the Bypassing Customer over its
direct connection with MRT, with the reduction of FSS capacity becoming
effective reasonably concurrent with the reduction of FTS capacity, taking into
consideration that any gas that Customer may be required to remove from storage
as a result of the FSS capacity reduction must be undertaken in a reasonable
manner and in a reasonable time period.
   
16)
Pursuant to Section 15.3, General Terms and Conditions, of MRT’s Tariff, the
parties agree that Customer has the Right of First Refusal (ROFR).  If Customer
chooses to exercise its ROFR, it shall do so by following the procedures
applicable to the exercise of a ROFR provided for in the Tariff.






Page 4 of 4
 
 
 
 




Contract #3147
AMENDED AND RESTATED
STORAGE SERVICE AGREEMENT
FOR RATE SCHEDULE FSS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY

Page 1 of 2
EXHIBIT A
 
Customer agrees to pay the rates specified on this Exhibit A for performance of
certain gas transportation service under the Agreement specified above.  These
rates are applicable only in accordance with the following:


RATES AND APPLICABILITY:


(a)
General:  In consideration for Customer's continuing compliance with the
provisions of the Transportation Service Agreement ("Agreement") specified
above, the transportation rates and charges as defined below for the specified
services provided under the Agreement only apply to receipts from, and
subsequent deliveries to, the Points of Receipt and Delivery, quantities and/or
time periods described herein and to reserved capacity necessary to effect such
service.  In addition to any rate or amount referred to herein (including
discounted rates, Negotiated Rates, overrun rates and maximum tariff rates),
Customer shall pay any applicable charges, penalties, surcharges, fees, taxes,
settlements and/or direct billed amounts provided for in MRT's Tariff.  In any
event, the rate in any month shall never be below MRT's applicable minimum
tariff rate for a discount rate transaction.  For a Negotiated Rate transaction,
the rate in any month shall never be below MRT's applicable minimum tariff rate,
unless MRT otherwise agrees.  MRT shall not be responsible for the payment and
satisfaction of any taxes assessed or levied on the receipt, transmission (and
any activities in connection therewith), delivery, use and/or consumption with
respect to gas delivered or received by Customer, unless MRT agrees otherwise.



(b)
Inability to Collect Negotiated Rates:    If this Exhibit A covers a Negotiated
Rate transaction, and MRT is unable to collect Negotiated Rates due to a change
in Commission policy or rejection of the transaction by the Commission prior to
or during the term of such transaction, then, unless the parties agree
otherwise, Customer shall pay the maximum tariff rate for the services.  In such
event, MRT shall notify Customer in writing of the requirement to pay maximum
tariff rates and, if the maximum tariff rates are greater than the Negotiated
Rates under such transaction, Customer shall have no more than thirty (30) days
from the date of such notification to give notice in writing of termination of
the applicable Agreement, with such termination to be effective no later than
the end of the month following the month in which such termination notice is
received.
    (c) Description of Rate:                         Negotiated Rate  [   
]                           Discounted Rate [ X ]     (Check
one)                                 

 
        (i) 
Base Rate:  Customer’s rate for service shall be the maximum Base Tariff Rate(s)
set forth in MRT’s Tariff from time to time; provided, however, that during the
Term of this Agreement, Customer’s Base Rate(s) shall not  exceed the maximum
Base Rate Deliverability, Capacity, and Injection/Withdrawal Charges  set forth
on Twenty-Seventh  Revised Sheet No. 8 (effective November 1, 2007), or if as a
result of a rate design change in a Section 4 or 5 rate proceeding, the
equivalent of the maximum Base Rate Deliverability, Capacity, and
Injection/Withdrawal Charge(s) set forth on Twenty-Seventh Revised Sheet No. 8
when computed at an assumed 100% load factor as follows: $0.3121.
   
        (ii) 
Surcharges: All applicable Rate Schedule FSS surcharges, penalties, charges,
fees, taxes, settlements, direct billed amounts and Fuel Use and LUFG
retentions.




 

(d)             Term of Rate: Begin Date(s): April 1, 2008      
 
End Date(s):
April 30, 2013 and continuing thereafter unless and until terminated by either
MRT or Customer by written notice or electronically via the Internet as
permitted or required by MRT, to the other delivered at least one (1) year prior
to the date of the intended termination.



(e)
Authorized Overrun:  For discounted rate transactions, any authorized overrun
quantities shall be at the assumed 100% load factor derivative of the Base
Rate(s) set forth in (c) above, plus all applicable Rate Schedule FSS
surcharges, penalties, and Fuel Use and LUFG retentions.






 
 
 
 




Contract #3147
AMENDED AND RESTATED
STORAGE SERVICE AGREEMENT
FOR RATE SCHEDULE FSS
BETWEEN CENTERPOINT ENERGY - MISSISSIPPI RIVER TRANSMISSION CORPORATION
AND LACLEDE GAS COMPANY



Page 2 of 2
EXHIBIT A
(continued)




(f)
Rate-Related Provisions:



 
(i)
Consideration for Rate Granted:  MRT agrees to the rates specified in this
Exhibit A in exchange for Customer's agreement to forego credits or other
benefits to which Customer would otherwise be entitled under the Agreement, but
only to the extent such credits or benefits would result in a greater economic
benefit over the term of this Exhibit A than that represented by the agreed-upon
rate.  Accordingly, unless MRT otherwise agrees, Customer will not receive
credits (with the exception of (1) penalty revenue credits provided pursuant to
Section 34 of the General Terms and Conditions of MRT's Tariff, and (2) capacity
release credits) from rates, refunds or other revenues collected by MRT or
Customer if to do so would effectively result in a lower rate or greater
economic benefit to Customer; provided, however, that (I) for a Customer taking
service under a discount or recourse rate agreement, the rate in any month shall
never be above MRT's applicable maximum tariff rate, and (II) MRT and a Customer
taking service under a Negotiated Rate agreement can agree pursuant to Section
14.2 of the General Terms and Conditions of MRT's Tariff that MRT will retain
some or all of the capacity release credits to the extent those credits exceed
the amount of the Customer's invoiced demand component.  If the parties'
agreement to the foregoing is determined invalid or if Customer seeks to obtain
credits or benefits inconsistent therewith, unless MRT otherwise agrees, it will
have the right to immediately terminate or modify any provisions of this Exhibit
A that would allow Customer to pay amounts less than the maximum applicable
tariff rate.



 
(ii)
Regulatory Authority:  This Exhibit A is subject to Section 30 of the General
Terms and Conditions of MRT's Tariff.  MRT and Customer hereby acknowledge that
this Exhibit A is subject to all valid and applicable federal and local laws and
to the orders, rules and regulations of any constituted federal or local
regulatory body or governmental authority having jurisdiction.  Any provision of
this Exhibit A which is determined by any court or regulatory body having
jurisdiction to be invalid or unenforceable will be ineffective to the extent of
such determination only, without invalidating, or otherwise affecting the
validity of, the remaining provisions.  Except as otherwise provided in
subsection (b) above, unless the parties agree otherwise, if MRT  reasonably
determines that a federal or local law, or order, rule or regulation of any
governmental authority having or asserting jurisdiction (1) requires performance
by MRT that is inconsistent with the terms of this Exhibit A, or (2) conditions
or prohibits the granting of selective discounts or other rates specified in
paragraph (d) of this Exhibit A, then MRT and Customer shall promptly take all
reasonable actions in good faith to enter into alternative arrangements that
will secure to the maximum extent practicable for each party all of the benefits
of the transaction set out in this Agreement; provided however, that MRT shall
not be required to enter into or continue arrangements that would result in a
greater economic detriment to MRT than existed prior to the regulatory event or
change.



Executed by a duly authorized representative of each party hereto, in the space
provided below:




CENTERPOINT ENERGY - MISSISSIPPI RIVER
LACLEDE GAS COMPANY
 
TRANSMISSION CORPORATION
                               
By:
/s/ Robert Trost
 
By:
/s/ Kenneth J. Neises
 
Name
Robert Trost
 
Name:
Kenneth J. Neises
 
Title
Division Vice President – Marketing MRT
 
Title:
Executive Vice President
             
Date:
March 18, 2008
 
Date:
March 18, 2008
             






 
 
 
 
